Citation Nr: 0305259	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cardiovascular 
disability as secondary to the service-connected post- 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957, November 1962 to January 1963, December 1963 to June 
1964, July 1965 to July 1968 and December 1968 to December 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  When the case was before the Board in 
June 2002, it was remanded for further development.  It was 
returned to the Board in December 2002.

When the case was remanded in June 2000, the issues before 
the Board were entitlement to service connection for 
cardiovascular disability as secondary to service-connected 
PTSD, entitlement to an increased evaluation for PTSD, rated 
50 percent disabling, and entitlement to a total disability 
rating based on unemployability due to service-connected 
disability.  While the case was in remand status, the RO 
granted a 100 percent schedular rating for PTSD, effective 
December 1996 (date of VA hospital admission).  The Board 
notes that under 38 C.F.R. § 4.16(a) (2002) a veteran is 
eligible for a total rating based on individual 
unemployability due to service-connected disorders only where 
the schedular rating is less than total.  VAOPGCPREC 6-99.  
Moreover, here the veteran has not disagreed with the 
effective date assigned for the 100 percent scheduler rating.  
Accordingly, the sole issue remaining for appellate 
consideration is service connection for cardiovascular 
disability as secondary to service-connected PTSD.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Cardiovascular disease is not currently shown.  

CONCLUSION OF LAW

Cardiovascular disease is not proximately due to or the 
result of service-connected PTSD.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and supplements thereto, as well as the June 2000 Board 
remand, the veteran has been informed of the requirements for 
the benefit sought on appeal, the evidence considered by the 
RO, and the reasons for its determinations.  In a letter 
dated in May 2001, the RO informed the veteran of the VCAA, 
the evidence and information necessary to substantiate his 
claim, the evidence and information required of him, and the 
assistance that the RO would provide in obtaining evidence 
and information on his behalf.  Therefore, the Board is 
satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA and private clinical records have been obtained in this 
case.  The veteran's representative has submitted medical 
articles in support of the claim and the veteran has been 
afforded an appropriate VA examination.  Attempts to obtain 
Social Security Administration records have been unsuccessful 
because those records no longer exist.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).   

Background

The service medical records (SMRs) are negative for 
cardiovascular disease.  It is neither shown nor contended 
that cardiovascular first manifested or had its onset during 
any period of active service or within one year after 
termination of any period of service.  

On VA examination in 1985 the veteran's complaints included 
chest pains and the diagnoses included past treatment for a 
seizure disorder (manifested by episodes of loss of 
consciousness).  

The discharge diagnoses from VA hospitalization in September 
1988 included hypercholesterolemia.  

The claim for service connection for heart disease, alleged 
to be due to service-connected PTSD, was received in March 
1998.  

During VA hospitalization in August 1997 it was felt that the 
veteran's complaint of chest pain was more typical of 
gastroesophaleal reflux disease (GERD).  

During VA hospitalization in February 1998 the veteran 
reported that he had had intermittent chest pain since 
January 1998, when he had been given Nitroglycerin patches.  
The discharge diagnoses included chest pain, myocardial 
infarction ruled out, and GERD.  

The veteran submitted an article by two physicians entitled 
"Depression and the Course of Coronary Artery Disease."  
Also submitted is what appears to be a rating decision in the 
case of another veteran granting service connection for 
hypertension as secondary to service-connected PTSD, in the 
case of a veteran who was a prisoner-of-war (POW).  

Also submitted were articles by Dr. Moss entitled 
"Hypertension in the War Veteran," an article entitled 
"Trauma, PTSD, and Health," and information from the 
National Center for PTSD.  

The veteran underwent a VA cardiology evaluation in April 
1999 and the assessment was atypical chest pain.  The 
evaluator commented that he was quite convinced that the 
veteran's pain was not cardiac in origin.  Despite a false 
positive adenosine thallium, a cardiac catheterization was 
entirely normal.  The veteran's chest pain was thought to be 
musculoskeletal in origin, although GERD could not be 
excluded as the cause.  

During VA hospitalization in August 1999 the veteran was 
treated for psychiatric disability.  It was reported that the 
veteran had a history of coronary artery disease (CAD), which 
was one of the discharge diagnoses.  

VA outpatient treatment (VAOPT) records reflect that in 
December 1999 the veteran's chest pain was noted to be of 
uncertain etiology.  The chest pain was also noted to be 
atypical and more musculoskeletal in nature.  

The discharge diagnoses from VA hospitalization in December 
1999 included atypical chest pain - musculoskeletal.  

On VA cardiology examination in August 2001, the veteran's 
medical records and claims file were reviewed.  The veteran 
reported that his blood pressure was always low and he had no 
problems with his blood pressure.  After the examination, it 
was concluded that the veteran's chest pain was most likely 
atypical and that there was no significant history of CAD.  
It was also stated that the veteran had no history of a 
myocardial infarction and was not on any heart medication, 
and his blood pressure was stable.  

Analysis

The Board has considered the medical articles submitted in 
the veteran's behalf.  However, to the extent that they deal 
with veterans who were POWs or have hypertension, it must be 
noted that the veteran was not a POW and has never had 
hypertension.  

While some of the articles suggest that there may be a nexus 
between psychiatric disability and the onset of some types of 
cardiovascular disease, the dispositive matter in this case 
is that the medical evidence almost uniformly indicates that 
the veteran does not have cardiovascular disease.  Rather, he 
has chest pain and the etiology of that chest pain may be 
either musculoskeletal or related to GERD but it is not shown 
to be a manifestation of cardiovascular disease.  

Hypercholesterolemia is, by definition, an abnormally high 
level of cholesterol in the blood.  Dorland's Illustrated 
Medical Dictionary 792 (28th ed. 1994).  It is not a disease 
or injury, and thus cannot be a disability for purposes of VA 
compensation.  While there was a discharge diagnosis of CAD 
in 1999, this was apparently based on an erroneous clinical 
history that the veteran had had CAD and this evidence is far 
outweighed by the medical evidence indicating that the 
veteran does not have cardiovascular disease.  

Since the preponderance of the evidence establishes that the 
veteran does not currently have cardiovascular disease, this 
claim must be denied.  


ORDER

Service connection for cardiovascular disability is denied.  




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

